Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I/Species A in the reply filed on 12/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive enough.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Aircraft landing gear with pivoting drive transmission,” or similar.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,684,300, claims 1-29 of U.S. Patent No. 9,428,266, and claims 1-19 of U.S. Patent No. 8,684,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely slightly broader than the references claims for not reciting the toothed ring, where all of the other limitations are identical, etc.

Information Disclosure Statement
Applicant has filed an extensively long IDS and has not provided all of the copies of the foreign and NPL documents cited. In order to avoid giving off the impression of burying a relevant piece of art, the Examiner suggests Applicant file a new IDS with only those documents that are pertinent to the present claim limitations, and an English translation copy of all foreign and NPL documents the applicant would wish to be considered for the present claims within this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "one of the drive pinions" for which there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the option for a single motor does not recite proper antecedent basis to claim 6 which defines two motors.
Regarding claim 9, the metes and bounds of the term “adapted” are unclear since the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chillson US 3,762,670.

Regarding claim 1, Chillson teaches an aircraft landing gear comprising: 

a drive transmission mounted externally on the sprung part, or on the un-sprung part, of the main leg, the drive transmission having at least one motor and a drive drum for operably engaging with the wheel (as shown in figures 1-2 and described in previous related applications); and 
an actuator for lifting the drive transmission into and out of driving engagement with the wheel and for maintaining the driving engagement as the landing gear deflects during a ground taxiing operation (as best shown in figure 2 and described in previous related applications pertaining to actuator 46);
but does not specify the drum as a pinion.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to substitute the drum for a drum with teeth/pinion, in order to better engage the tread of the wheel for example, etc.; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Chillson teaches the aircraft landing gear according to claim 1, but does not specify wherein the drive transmission is detachably mounted.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the transmission as detachable, in order to enable efficient maintenance of the elements. Furthermore, Chillson’s transmission is arguably inherently detachable to those with ordinary skill in the art, by way of known methods of removable/connectors that attach the elements together to provide the whole system, etc.

Regarding claim 3, Chillson teaches the aircraft landing gear according to claim 1, further comprising an articulating mechanism pivotally mounted on the sprung part, or on the un-sprung part, of the main leg, wherein the articulating mechanism is connected to the actuator and supports the drive transmission (such as bar 24).


However, spherical or flexible bearings are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such bearings within the pivot axis, in order to enable sufficient range of motion within the axis during normal use, which is the known function of such bearings. Furthermore, applicant discloses this function as merely optional so is not critical to the invention.

Regarding claim 5, Chillson teaches the aircraft landing gear according to claim 1, but does not specify wherein the drive pinion includes a constant-velocity joint.
However, such joints are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a joint, in order to enhance efficient operation of the joint, which is the well-known purpose of such joints; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, Chillson teaches the aircraft landing gear according to claim 5, but does not specify wherein the drive transmission includes two motors, each for driving a respective one of the drive pinions.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention to provide duplicates of the motors, in order to avoid a single motor malfunction to put both pinions out of commission, etc.; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 7, Chillson teaches the aircraft landing gear according to claim 6, but does not specify wherein the drive transmission includes a differential drive connected between the or each motor and the drive pinions.
However, “differential drives” are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a drive, in order to efficiently drive the drums/pinions, which is the well-known purpose of such drives; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Chillson teaches the aircraft landing gear according to claim 1, wherein the at least one motor is hydraulic or electric (as disclosed with references to motor 60).

Regarding claim 9, Chillson teaches the aircraft landing gear according to claim 1, wherein the drive transmission is mounted externally on the sprung part of the main leg, and the actuator is adapted to maintain the driving engagement between the drive pinion and the wheel as the sprung and un-sprung parts of the main leg move relative to one another during the ground taxiing operation (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644